On May 22, 2013, the Defendant was sentenced for Count I: Driving a Motor Vehicle Under the Influence ofAlcohol or Drugs, a felony, in violation of Section 61-8-401, MCA, committed to the Montana Women’s Prison for Ten (10) years with Five (5) years suspended, fine of $1,000; for Count H: Driving While License Suspended or Revoked, a misdemeanor, in violation of Section 61-5-212, MCA, to the Yellowstone County Detention Facility for Six (6) months to run concurrently with Count I, $500 fine to run concurrently to Count I; and for Count III: Operating a Motor Vehicle Without Liability Protection in Effect, a misdemeanor, in violation of Section 61-6-301, MCA, to Yellowstone County Detention Facility for Ten (10) days to run concurrently with Count I, $350 fine to run concurrently to Counts I and H; Defendant is designated as a Persistent Felony Offender for sentencing; Defendant be considered for placement at WATCh; and other terms and conditions given in the Judgment on May 22, 2013.
On April 11, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was represented by Ed Zink, Deputy Yellowstone County Attorney.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly *42excessive.” (Section 46-18-904(3), MCA).
DATED this 29th day of April, 2014.
The Division considered the Defendant’s sentence as it was presented. The Division unanimously concludes that the sentence imposed was clearly inadequate. The Division’s decision is that the Defendant’s sentence be INCREASED and amended to order a commitment to the Montana Women’s Prison for Ten (10) years with none suspended. The Division notes that this offense was the Defendant’s 3rd felony DUI and 4th felony offense overall. The Division is concerned about the repeated nature of the DUI offenses and repeated opportunities the Defendant had to take advantage of programming and change her behavior. The Division is certainly concerned about the continued threat that the Defendant poses to the public if she is not in a custodial setting. She clearly has not changed her conduct given those opportunities to do so. In light of the record before the sentencing court and based on arguments presented here today, we believe the sentence imposed was not adequate to address the repeat nature of the Defendant’s conduct and the continued threat she poses to the community if released. The terms and conditions shall otherwise remain as imposed in the Judgment given on May 22,2013.
Done in open Court this 11th day of April, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.